Citation Nr: 0740829	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for shrapnel wounds to 
the right lower extremity.

2.  Entitlement to service connection for shrapnel wounds to 
the left lower extremity.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing at the RO 
before the undersigned in September 2007.  

The issue of entitlement to nonservice-connected pension 
benefits is remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT


1.  Shrapnel wounds of the right lower extremity related to 
service have not been demonstrated.  

2.  Shrapnel wounds of the left lower extremity related to 
service have not been demonstrated.  

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Shrapnel wounds of the right lower extremity were not 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Shrapnel wounds of the left lower extremity were not 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The July 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the veteran was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letters did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the service connection claims, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  Moreover, the veteran has submitted the necessary 
waiver to allow the Board to initially review evidence 
received at the September 2007 hearing.  

The veteran was afforded a VA examination as it relates to 
his claim of service connection for PTSD.  

As to the issues of service connection for residuals of 
shrapnel wounds to the lower extremities, the Board notes 
that in determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, it has not been demonstrated that the veteran 
carries a diagnosis of shrapnel wounds of the lower 
extremities.  As such, a VA medical examination is not 
necessary.  Therefore, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Shrapnel Wounds of the Right and Left Lower Extremities

The veteran maintains that he sustained shrapnel wounds when 
a booby trap exploded in service and caused shrapnel wounds 
to his lower extremities.  

The veteran's service medical records reveal no complaints or 
findings of shrapnel wounds/injuries to the lower 
extremities.  At the time of the veteran's November 1971 
service separation examination, normal findings were reported 
for the lower extremities.  Normal findings were also 
reported for the veteran's skin.  There was also no notation 
of shrapnel wounds to the lower extremities in the notes 
section of the report.  The veteran did not report, nor were 
there any notations of, shrapnel wounds to the lower 
extremities on his November 1971 service separation report of 
medical history.  There were also no findings of shrapnel 
wounds to the lower extremities in the years immediately 
following service.  

Treatment records associated with the veteran's claims folder 
subsequent to service also make no mention or findings of 
shrapnel wounds to the lower extremities.  

Although the veteran has reported sustaining shrapnel 
injuries to his lower extremities in conjunction with his 
claim for service connection for PTSD, there have been no 
objective findings of shrapnel wounds to the lower 
extremities in any of the treatment records associated with 
the claims folder.  

Moreover, the veteran, at his September 2007 hearing, 
indicated that he never sought treatment for his lower 
extremities within the first year of his release from service 
and had never had any physician state that he had shrapnel 
wounds of either lower extremity related to service.  He 
further testified that he was not aware of any x-rays that 
had revealed shrapnel in his lower extremities.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has not currently been shown to have shrapnel 
wounds of the lower extremities.  There have been no 
objective medical findings of shrapnel wounds to the either 
extremity.  

As to the veteran's beliefs that he currently has shrapnel 
wound residuals of his lower extremities related to service, 
the Board notes that he is not qualified to render an opinion 
as to whether he currently has shrapnel wounds of the lower 
extremities which are related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the veteran 
has testified that no physician has indicated that he has 
shrapnel wounds of the lower extremities related to service 
and there is no competent medical evidence relating any 
shrapnel wounds of the lower extremities to service.  

Based upon the above, the preponderance of the evidence is 
against the claim and service connection is not warranted for 
shrapnel wound residuals of the lower extremities.  




PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

The Board notes that the veteran maintains that he currently 
has PTSD resulting from his period of service.

The veteran's service medical records are absent of any 
complaints or findings of a psychiatric disorder in service.  
At the time of the veteran's November 1971 service separation 
examination, normal psychiatric findings were reported.  On 
his November 1971 service separation report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had depression or excessive worry or 
periods of unconsciousness.  He did check the "yes" boxes 
when asked if he had or had ever had nervous trouble of any 
sort and frequent trouble sleeping.  In the physician's 
summary section of the report, it was noted that the veteran 
had shortness of breath and frequent trouble sleeping.  

The record contains no complaints or findings of psychiatric 
problems in the years immediately following service.  

VA outpatient treatment records obtained in conjunction with 
the veteran's claim reveal that in February 2005, the veteran 
was diagnosed as having Axis I diagnoses of alcohol, cocaine, 
and cannabis dependence.  At the time of a March 2005 visit, 
the veteran was diagnosed as having Axis I diagnoses of 
cocaine dependence; alcohol dependence; and nicotine 
dependence.  

On December 15, 2005, the veteran was admitted to a 21-day 
program for his chemical dependences.  It was noted that this 
had been the third alcohol drug treatment for the veteran, 
whose drug of choice was cocaine.  He was also noted to be 
drinking two six packs of beer per day.  He had had no period 
of sobriety in the past five years.  The veteran was noted to 
have never been hospitalized for psychiatric reasons.  No 
detailed rationale was provided for this diagnosis, however.

He reported that he was in Vietnam for 12 months and that he 
was injured by mortar fire.  The veteran stated that he would 
come under mortar fire attack on an almost nightly basis.  He 
indicated that he had never been directly threatened by a 
weapon.  He noted that he witnessed a lot of fellow soldiers 
being brought in who were either injured or killed.  The 
veteran also indicated that he had been hit by shrapnel and 
treated at the infirmary.  He stated that he had dreams about 
being blown up or being hit by something.  He reported that 
he had lost all feelings and did not care anymore.  Isolation 
was prominent.  It was the intake assessment that the veteran 
had had mild to moderate PTSD, which had been treated only 
with cocaine and alcohol.  

In March 2006, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that the claims folder 
was reviewed prior to the examination.  The veteran stated 
that he was not receiving any mental health treatment and 
that he did not take any psychotropic medications.  He began 
the examination by stating that he was stressed.  He noted 
that he had not had any sleep the night before and that he 
was frustrated because he could not keep a job.  He stated 
that this was as a result of his having been in the 
penitentiary.  The veteran indicated that he was last in the 
penitentiary in November 2005 as a result of having been 
convicted of shoplifting.  He reported that the first time he 
was in jail was in 1972 when he was convicted of robbery and 
that he had been incarcerated up to 10 times.  He noted that 
he was depressed these days as nothing was going right.  

The examiner stated that the veteran did not report symptoms 
consistent with PTSD.  He did not note having nightmares but 
stated that he did have night sweats.  He also did not report 
having intrusive thoughts relating to any war incidents.  The 
veteran stated that he could sleep if he took a pill or had 
some alcohol.  He noted that he could not sleep because it 
seemed like bells were ringing.  

The veteran indicated that he did odd jobs and spent his time 
around the house when not working.  He did have a female 
friend.  He had known her since 1966 and had seen her off and 
on since that time.  The veteran reported that he would drink 
as much as possible and that he had used crack cocaine and 
marijuana the previous day.  

Mental status examination revealed that the veteran was 
cooperative during the interview and he gave the examiner no 
reason to doubt the information he had supplied.  He appeared 
rather dysphoric and his speech was at a normal rate and 
rhythm.  His mood was depressed and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight.  There was no loosening 
of associations nor was there confusion.  Memory was grossly 
intact and he was oriented in all spheres.  He did not report 
hallucinations and no delusional material was noted.  His 
insight was limited and his judgment was somewhat impaired.  
The veteran had some suicidal ideation but denied any intent.  
He also denied homicidal intent.  The veteran was noted to be 
competent for VA purposes and was not in need of psychiatric 
hospitalization.  An Axis I diagnosis of PTSD "not found" 
was rendered.  

The examiner stated that he did not find any evidence 
suggesting PTSD.  There were no symptoms of PTSD that the 
veteran reported.  The examiner indicated that he could not 
establish a nexus between any stressor and PTSD symptoms.  He 
noted that it was his belief that there had been post-
military stressors related to financial concerns and his 
reported incarceration.  The examiner stated that the veteran 
reported current alcohol and substance abuse.  He indicated 
that it was his belief that the veteran met the criteria for 
diagnoses of alcohol abuse, cocaine abuse, and possibly 
antisocial personality disorder.  

At his September 2007 hearing, the veteran reported several 
stressors which he stated served as the basis for his claimed 
PTSD.  He testified that he had not been diagnosed as having 
PTSD and that he was not currently undergoing any psychiatric 
treatment.  

There are conflicting opinions as to whether the veteran 
currently has PTSD.  The March 2006 VA examiner, following a 
thorough review of the claims folder and a complete 
examination of the veteran, indicated that the veteran did 
not meet the criteria for PTSD.  There were also no diagnoses 
of PTSD rendered at the time of  February and March 2005 VA 
treatment visits.  The Board does note that the veteran was 
diagnosed as having mild to moderate PTSD at the time of his 
December 2005 VA hospitalization for substance abuse; 
however, that opinion was based upon a history provided by 
the veteran and not upon a complete review of the veteran's 
claims folder. 

The Board is giving more weight to the opinion rendered by 
March 2006 VA examiner that the veteran did not have PTSD as 
it was based upon a thorough review of the claims folder and 
a comprehensive examination and was supported by a complete 
and detailed explanation.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions without a factual predicate 
in the record are not considered probative).

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 
F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As stated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter which requires that the mental 
disorder conforms with DSM-IV.  

As to the veteran's beliefs that he currently has PTSD, the 
Board notes that he is not qualified to render an opinion as 
to whether he currently has PTSD and whether that condition 
is related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD.


ORDER

Service connection for shrapnel wounds to the right lower 
extremity is denied.  

Service connection for shrapnel wounds to the left lower 
extremity is denied. 

Service connection for PTSD is denied.  


REMAND

The Board has carefully reviewed the veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  Specifically, the veteran has not 
undergone an adequate comprehensive VA medical examination to 
ascertain the severity of his disabilities or his capacity 
for employment.  

Moreover, the veteran, at his September 2007 hearing, 
indicated that he had disabilities related to Hepatitis C, 
his spine, and his feet.  The RO has not yet rated nor has it 
addressed any of these conditions.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Make arrangements to schedule the 
veteran for appropriate VA examinations 
to determine the nature and severity of 
all disorders claimed in conjunction with 
his claim for nonservice connected 
pension benefits, to include but not 
limited to, orthopedic, psychiatric, 
neurological, and infectious disease 
examinations.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses should be 
administered or any other specialized 
examinations deemed necessary must be 
performed.  The claims file must be 
furnished to the examiners in conjunction 
with the examinations.  The examiners 
must describe the impact of the veteran's 
disabilities on his industrial 
adaptability.  The examiners must give a 
full description of any limitation of 
activity imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by each 
disability identified on examination.  
Each examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work, 
and state whether his disabling 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  The 
factors upon which the opinions are based 
must be set forth.

2.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


